Citation Nr: 1102534	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-20 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a bilateral eye 
disability, currently claimed as Cogan's Syndrome.

2. Entitlement to service connection for a bilateral eye 
disability, currently claimed as Cogan's Syndrome, to include as 
secondary to service-connected complications of histoplasmosis 
(i.e., superior vena cava syndrome with a mediastinal mass).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas. The rating decision denied a request to 
reopen the Veteran's claim for bilateral interstitial keratitis. 

The Board has recharacterized the issue on appeal more broadly to 
include entitlement to service connection for a bilateral eye 
disability, currently claimed as Cogan's Syndrome, pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that 
when an appellant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed or 
labeled).

The Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge in February 2010.

The claim of entitlement to service connection for a bilateral 
eye disability, currently claimed as Cogan's Syndrome, to include 
as secondary to service-connected complications of 
histoplasmosis, is reopened and addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.






FINDINGS OF FACT

1. The Veteran's initial claim for service connection for a 
bilateral eye disability, claimed as interstitial keratitis and 
cataracts, was previously denied in an unappealed August 1994 
rating decision.

2. Evidence added to the record since the August 1994 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence previously of record, and raises a reasonable 
possibility of substantiating the claim for service connection 
for a bilateral eye disability, currently claimed as Cogan's 
Syndrome, to include as secondary to service-connected 
complications of histoplasmosis.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for 
service connection for a bilateral eye disability, currently 
claimed as Cogan's Syndrome, to include as secondary to service-
connected complications of histoplasmosis. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits. VA has a duty to notify 
the Veteran of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2010). VA also has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).

As discussed in detail below, sufficient evidence is of record to 
reopen the claim on appeal. Therefore, no further notice or 
development is needed with respect to the claim to reopen.

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim." New and material evidence can be 
"neither cumulative nor redundant" of the evidence of record at 
the time of the last prior final denial of the claim and must 
also "raise a reasonable possibility of substantiating the 
claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for a bilateral eye disability was denied in a September 1993 
rating decision on the basis that there was no evidence of a 
related bilateral eye condition in service. The Veteran submitted 
a January 1994 statement asking that additional medical evidence 
be considered. The RO issued a second rating decision in August 
1994, which denied service connection on the merits based on 
consideration of the new evidence associated with the claims 
file. 

The Veteran was notified of this decision in the same month but 
did not respond within the following year. The Board therefore 
finds that the August 1994 rating decision is final under 38 
U.S.C.A. § 7105(c) (West 2002). The question for the Board now is 
whether new and material evidence has been received by the RO in 
support of the Veteran's claim since the issuance of that 
decision.

In this regard, the Board notes that the claims file now contains 
the Veteran's testimony at a February 2010 Board hearing, which, 
when considered with previous evidence of record, raises the 
possibility that the Veteran's bilateral eye disability is 
etiologically related to service-connected complications of 
histoplasmosis. A March 2008 claim to reopen from the Veteran 
indicates a new bilateral eye disability diagnosis of Cogan's 
Syndrome. At the February 2010 Board hearing, the Veteran 
submitted information indicating that histoplasmosis can spread 
to the eyes and cause long-term complications and that he asked 
his doctor to research a possible link between his service-
connected complications of histoplasmosis and his current 
condition. 

The Board also notes that, at the time of the August 1994 rating 
decision, the Veteran did not assert that his bilateral eye 
disability might be etiologically related to service-connected 
complications from histoplasmosis. To the extent that this theory 
of entitlement may be developed, this pertains to a previously 
unestablished link to military service. See Roebuck v. Nicholson, 
20 Vet. App. 307 (2006) (holding that a new theory of entitlement 
must be considered and adequately addressed before the Board may 
deny a claim). 

The Board finds the aforementioned evidence to be "new" and 
"material," as it pertains to a previously unestablished element 
of a service connection claim and raises a reasonable possibility 
of substantiating the Veteran's claim. Accordingly, the claim is 
reopened, although, as noted below, additional development is 
required on remand.


ORDER

New and material evidence has been received to reopen a claim for 
service connection for a bilateral eye disability, currently 
claimed Cogan's Syndrome; the appeal is granted to this extent 
only.

REMAND

The Veteran has now asserted a theory of entitlement to secondary 
service connection but has not yet been adequately informed what 
evidence he could submit to substantiate this claim. (See 
February 2010 hearing and September 2008 notice of disagreement.) 
The Veteran has also raised the possibility that additional VA 
medical center treatment records exist and have not been 
associated with the claims folder. (See February 2010 hearing and 
January 1994 statement.) Finally, the Veteran should be afforded 
a VA examination to determine the nature of his current bilateral 
eye disability and if there is any causal connection between it 
and service-connected complications of histoplasmosis. See 
38 U.S.C.A. § 5103A(d) (West 2002).
The Board also notes that when the Board reopens a claim after 
the RO has denied reopening that same claim, the matter generally 
must be returned to the RO for consideration of the merits 
because the RO should, in the first instance, consider that new 
evidence, as well as laws and regulations not previously 
considered, and decide the matter so as to preserve for that 
claimant the one review on appeal as provided by 38 U.S.C.A. 
§ 7104. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Accordingly, the case is REMANDED for the following actions:

1.	Send the Veteran notice of the requirements to 
substantiate a claim of entitlement to service 
connection secondary to service-connected 
complications of histoplasmosis (i.e., superior 
vena cava syndrome with a mediastinal mass), 
including but not limited to what evidence he 
can submit to substantiate the claim, what 
evidence VA is responsible for gathering, and 
what the evidence must show.  See 38 C.F.R. 
§ 3.310.

2.	Ask the Veteran to identify all records of VA 
and non-VA health care providers who have 
treated him for a bilateral eye disability. 
After obtaining any appropriate authorizations 
for release of medical information, obtain all 
relevant and previously unobtained records from 
each health care provider the Veteran 
identifies. 

a.	Advise the Veteran that, with respect 
to private medical evidence, he may 
alternatively obtain the records on his 
own and submit them to the RO/AMC. 

b.	In particular, attempt to locate any 
records of (1) VA treatment at the VA 
medical center in Memphis, Tennessee 
from 1989 (see February 2010 hearing 
and January 1994 statement); (2) 
treatment at the VA medical center in 
either Tyler or Houston, Texas between 
1975 and 1980 (see February 2010 
hearing); and (3) treatment at the VA 
medical center in Little Rock, Arkansas 
between 1989 and 1993 (see January 1994 
statement).

c.	The records sought must also include 
any VA or private medical treatment 
since the most recent medical evidence 
associated with the claims file (from 
the early 1990s). 

3.	The RO/AMC must then schedule the Veteran for a 
VA eye examination. The examiner must review the 
claims file in conjunction with the examination. 
Based upon the examination findings, the claims 
file review, and the Veteran's lay contentions, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) that 
the Veteran has a current bilateral eye 
disability, including all diagnoses shown upon 
examination, that: a) is etiologically related 
to service, or b) was caused or permanently 
worsened by complications of histoplasmosis 
(i.e., superior vena cava syndrome with a 
mediastinal mass). All opinions and conclusions 
expressed by the examiner must be supported by a 
complete rationale in a typewritten report.

4.	The RO/AMC must then readjudicate the claim of 
entitlement to service connection for a 
bilateral eye disability, currently claimed as 
Cogan's Syndrome, to include as secondary to 
service-connected complications of 
histoplasmosis (i.e., superior vena cava 
syndrome with a mediastinal mass). If the 
benefit sought on appeal remains denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental statement of 
the case and an appropriate period of time for 
response. Thereafter, subject to current 
appellate procedure, the case should be returned 
to the Board for further consideration, if 
otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


